UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7285



MICHAEL W. OWENS,

                                              Petitioner - Appellant,

          versus


ALTON    BASKERVILLE,       Warden,    Powhatan
Correctional Center,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-773-1)


Submitted:   October 27, 2004              Decided:   November 5, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael W. Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael W. Owens seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                     The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)   (2000).       A    prisoner   satisfies        this   standard    by

demonstrating    that    reasonable         jurists    would      find    that    his

constitutional    claims      are   debatable    and    that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Owens has not made the requisite showing.

Accordingly,     we    deny    Owens’      motion     for   a     certificate      of

appealability    and    dismiss     the    appeal.    We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                           DISMISSED




                                      - 2 -